DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 12/06/2021 for application number 17/543,068.  
Claims 1-20 are presented for examination.  Claims 1, 12, and 20 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/609,543 filed on 12/22/2017 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/US2018/067242 filed 12/21/2018 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 16/619,410 filed on 12/04/2019 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2022 and 04/06/2022 have been considered by the Examiner.

Claim Objection
Claim 3 is objected to because of the following informalities: “only one of the an image feature characteristic or the location characteristic” should be “only one of the image feature characteristic or the location characteristic”. Appropriate correction is required.  
Claim 4 is objected to because of the following informalities: Claim 4 recites “the one or more selected first images” and “the at least one selected particular second image”, which have no antecedent basis.  Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4-6, and 8 of U.S. Patent No. 11,209,442 B2. Claims 12-17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11 and 13-17 of U.S. Patent No. 11,209,442 B2, in view of Fry et al. (US 2012/0020576 A1 hereinafter Fry) and Canelis et al. (US 2019/0121879 A1 hereinafter Canelis).

In the table below, the left side contains claims in the instant application while the right side contains claims of U.S. Patent No. 11,209,442: 

17/543,068 (Instant application)
11,209,442  (Patent '442)
(Claim 1) A computer-implemented method comprising:receiving first user input indicative of selection of one or more first images in an image library; determining one or more first image characteristics of the one or more first images; identifying a plurality of second images in the image library, wherein each of the plurality of second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics; causing a user interface to be displayed, wherein the user interface includes the plurality of second images and enables selection from the plurality of second images, and wherein causing the user interface to be displayed includes causing the plurality of second images to be displayed in a particular section of the user interface; receiving second user input indicative of selection of at least one particular second image of the plurality of second images; in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image; identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic, wherein the one or more third images are identified by matching the at least one third image characteristic with at least one of the one or more first image characteristics and at least one of the one or more second image characteristics; and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images.
(Claim 1) A method comprising:receiving first user input indicative of selection of one or more first images in an image library;determining one or more first image characteristics of the one or more first images;identifying one or more second images in the image library, wherein each of the one or more second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics;causing a user interface to be displayed, wherein the user interface includes the one or more second images, wherein the user interface enables selection of the one or more second images, and wherein causing the user interface to be displayed includes causing the one or more second images to be displayed in a particular section of the user interface;receiving second user input indicative of selection of at least one particular second image of the one or more second images;in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image;identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic that matches at least one of the one or more first image characteristics and at least one of the one or more second image characteristics;causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection of the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images in place of at least one of the one or more second images; anddisplaying, in the updated user interface, one or more recent images that were captured or received within a particular time period prior to a current time, wherein the particular section of the user interface is displayed overlaying at least a portion of the recent images.


(Claim 1) ..wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section, wherein the first group has a greater degree of match with the one or more first images than the second group
(Claim 8)  The method of claim 1, wherein the one or more second images are a plurality of second images,wherein causing the one or more second images to be displayed in the particular section of the user interface includes causing a first group of the plurality of second images to be displayed in a first portion of the particular section and a second group of the plurality of second images to be displayed in a second portion of the particular section,wherein the first group has a greater degree of match with the one or more first images than the second group.
(Claim 6) The method of claim 5, wherein determining the one or more characteristics of the selected images includes determining that the selected images are blurry.
(Claim 4) The method of claim 1, wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry, and wherein identifying the one or more second images includes identifying each of the one or more second images based on blurriness of the one or more second images.
(Claim 7) The method of claim 1, wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry, and wherein identifying the plurality of second images includes identifying the plurality of second images based on blurriness of the plurality of second images.
(Claim 4) The method of claim 1, wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry, and wherein identifying the one or more second images includes identifying each of the one or more second images based on blurriness of the one or more second images.
(Claim 8) The method of claim 1, wherein determining the one or more first image characteristics comprises determining a location associated with at least one of the one or more first images, and wherein identifying the one or more second images comprises identifying images from the image library that are associated with a respective location that is within a threshold distance of the location associated with the at least one of the one or more first images.
(Claim 5) The method of claim 1, wherein determining the one or more first image characteristics comprises determining a location associated with at least one of the one or more first images, and wherein identifying the one or more second images comprises selecting images from the image library that are associated with a respective location that is within a threshold distance of the location associated with the at least one of the one or more first images.
(Claim 9) The method of claim 1, further comprising determining a context of image selection, wherein identifying the one or more second images is based on the context of image selection, wherein the context of image selection is one of: generation of an image-based creation that comprises at least one of an image album, an image collage, a video, or a printed publication; or providing images to a target software application.
(Claim 6) The method of claim 1, further comprising determining a context of image selection, wherein identifying the one or more second images is based on the context of image selection, wherein the context of image selection is one of generation of an image-based creation or providing images to a target software application, and wherein the image-based creation comprises at least one of an image album, an image collage, a video, or a printed publication.
(Claim 12) A computer-implemented method comprising: determining context information indicative of a target software application, wherein the context information includes one or more images received from the target software application; identifying one or more first images in an image library based at least in part on matching the context information with image characteristics of the one or more first images; causing a user interface to be displayed, wherein the user interface includes the one or more first images and enables selection from the one or more first images; receiving first user input indicative of selection of at least one first image of the one or more first images; in response to receiving the first user input, determining one or more first image characteristics of the at least one first image and providing the at least one first image to the target software application; identifying a plurality of second images in the image library, wherein each of the plurality of second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics; causing the plurality of second images to be displayed in a particular section of the user interface, wherein the user interface enables selection from the plurality of second images, wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section, wherein the first group has a greater degree of match with the one or more first images than the second group; receiving second user input indicative of selection of at least one particular second image of the plurality of second images; and in response to receiving the second user input, providing the at least one particular second image to the target software application.
(Claim 11) A method comprising:determining context information indicative of a target software application, wherein the context information includes one or more images received from the target software application;identifying one or more first images in an image library based at least in part on matching the context information with image characteristics of the one or more first images;causing a user interface to be displayed, wherein the user interface includes the one or more first images, and wherein the user interface enables selection of the one or more first images;receiving first user input indicative of selection of at least one first image of the one or more first images;in response to receiving the first user input, determining one or more first image characteristics of the at least one first image and providing the at least one first image to the target software application;identifying one or more second images in the image library, wherein each of the one or more second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics;causing the one or more second images to be displayed in a particular section of the user interface, wherein the user interface enables selection of the one or more second images;receiving second user input indicative of selection of at least one particular second image of the one or more second images;in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image;
 (Claim 13) The method of claim 12, further comprising: in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image; identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic that matches at least one of the one or more first image characteristics and at least one of the one or more second image characteristics; and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images.
 (Claim 13) ...in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image;identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic that matches at least one of the one or more first image characteristics and at least one of the one or more second image characteristics;causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection of the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images in place of at least one of the one or more second images; anddisplaying, in the updated user interface, one or more recent images that were captured or received within a particular time period prior to a current time, wherein the particular section of the user interface is displayed overlaying at least a portion of the recent images.
(Claim 14)  The method of claim 12, wherein determining the context information includes determining an application type of the target software application, 

(Claim 14) ..wherein the application type includes an image sharing application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library that meet a quality threshold.
 (Claim 13) The method of claim 11, wherein determining the context information includes determining an application type of the target software application.
(Claim 14) The method of claim 13, wherein the application type includes an image sharing application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library that meet a quality threshold.
 (Claim 15) The method of claim 12, wherein determining the context information includes determining an application type of the target software application
 (Claim 13) The method of claim 11, wherein determining the context information includes determining an application type of the target software application.
(Claim 15) ... wherein the application type includes a financial application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library, wherein the one or more first images are associated with an image label that includes one or more of receipt, document, or screenshot.
(Claim 15) The method of claim 13, wherein the application type includes a financial application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library, wherein the one or more first images are associated with an image label that includes one or more of receipt, document, or screenshot.
(Claim 16) The method of claim 12, wherein determining the context information includes determining an application type of the target software application,
(Claim 13) The method of claim 11, wherein determining the context information includes determining an application type of the target software application.
(Claim 16) ...wherein the application type includes a messaging application, and wherein determining the context information further includes receiving identification information of participants in a messaging conversation in the messaging application, and wherein identifying the one or more first images comprises: selecting images from the image library that depict at least one of the participants in the messaging conversation.
(Claim 16) The method of claim 13, wherein the application type includes a messaging application, and wherein determining the context information further includes receiving identification information of participants in a messaging conversation in the messaging application, and wherein identifying the one or more first images comprises:selecting images from the image library that depict at least one of the participants in the messaging conversation.
(Claim 17) The method of claim 12, wherein determining the context information comprises receiving an application context from the target software application, and wherein identifying the one or more first images comprises: determining one or more semantic concepts based on the application context; and selecting the one or more first images, wherein at least one image characteristic of each of the one or more first images matches at least one of the one or more semantic concepts.
(Claim 17) The method of claim 11, wherein determining the context information comprises receiving an application context from the target software application, and wherein identifying the one or more first images comprises: determining one or more semantic concepts based on the application context; and selecting the one or more first images, wherein at least one image characteristic of each of the one or more first images matches at least one of the one or more semantic concepts.




Note:
Regarding Claim 1, ‘the one or more third images are identified by matching the at least one third image characteristic with at least one of the one or more first image characteristics and at least one of the one or more second image characteristics’ of the instant application is disclosed by ‘identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic that matches at least one of the one or more first image characteristics and at least one of the one or more second image characteristics’ of Patent '442. 
Regarding Claim 6, ‘the selected images’ of the instant application is disclosed by ‘at least one of the one or more first images’ of Patent '442.

Regarding Claim 12, in the same field of endeavor, Fry teaches wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section ([0124]-[0126] fig. 3 shows a display layout of images selected; a spatial direction 302, 303, 304, 305, 306, 307 is allocated to each category of images a selected image belongs to; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L (i.e., first group) having  higher strength value and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image (i.e., first portion of the particular section/ around the selected image); the images 312S (i.e., second group of the plurality of second images) with a lower strength value are more distant and smaller (i.e., second portion)), wherein the first group has a greater degree of match with the one or more first images than the second group ([0124]-[0126] fig. 3 shows a display layout of images selected; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L having  higher strength value (i.e., first group of the plurality of second images having greater degree of match) and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image; the images 312S with a lower strength value (i.e., second group of the plurality of second images) are more distant and smaller).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section, wherein the first group has a greater degree of match with the one or more first images than the second group, as suggested in Fry.  Doing so would be desirable because it allows the user to more easily browse through the collection and makes him aware of possible links between images that are displayed in a same manner or in a same area (Fry [0129]).
In the same field of endeavor, Canelis teaches wherein providing the at least one particular second image to the target software application ([0019] the search engine and the image database can be implemented on a back-end server that is remote from the computing device  and in communication with the computing device over a network; the search engine can be configured to search the image database for images that meet specified criteria; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image ); [0031] in response to selecting the first image 502, display one or more second images 508 containing content similar to the selected image 502 of cats - thus, particular second image is provided to the search engine/ target software application in order to retrieve additional related images).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein providing the at least one particular second image to the target software application, as suggested in Canelis.  Doing so would be desirable because identifying objects appearing in an image through automatic detection processes is useful when searching for images that meet certain criteria and it allows for quickly and efficiently find those images meeting specified search criteria (Canelis [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fry et al. (US 2012/0020576 A1 hereinafter Fry) in view of Canelis et al. (US 2019/0121879 A1 hereinafter Canelis).

Regarding Claim 1, Fry teaches a computer-implemented method ([0086] fig. 1 shows image selection method; [0003] the browsing method carried out on a computer) comprising: 
receiving first user input indicative of selection of one or more first images in an image library ([0096] the process allows the user to browse through the image collection and allows the user to select images (i.e., first user input); the selection of an image by the user is indicated with reference sign 120; this selection can be made by depressing a selection button, in touching a screen, in clicking on a computer mouse etc.; [0017] receiving a collection of digital images; [0018] interactively user selecting a digital image using a user interface; [0022] the plurality of images, or image collection stored in a remote, a built in, or a removable memory to which an image processing device has access); 
determining one or more first image characteristics of the one or more first images ([0110] step 142 of FIG. 1 comprises the automatic selection of additional images; this selection is based upon the user selection 120 of one or several images; [0111] the additionally selected images are taken from the image categories which the user-selected image belongs to; [0019] determining a plurality of subsets of the digital images, wherein each subset shares a common category with the selected digital image; [0030]-[0033] category corresponding to content of the image, geographic location where an image is captured, life experiences such as birthday, party, etc., time- or date-frame.  Identifying and selecting additional images  that shares a common category with the selected image  inherently teaches determining one or more first image characteristics (category corresponding to content of the image, geographic location where an image is captured, life experiences such as birthday, party, etc., time- or date-frame, etc.) of the one or more first images); 
identifying a plurality of second images in the image library, wherein each of the plurality of second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics ([0110] step 142 of FIG. 1 comprises the automatic selection of additional images (i.e., plurality of second images); this selection is based upon the user selection 120 of one or several images; [0111] the additionally selected images are taken from the image categories which the user-selected image belongs to; [0019] determining a plurality of subsets of the digital images, wherein each subset shares a common category with the selected digital image; [0023]automatically select and  display for a user one or more images in addition to a first image that the user has selected himself; select additional images that match as closely as possible to the selection context and a deemed user's interest); 
causing a user interface to be displayed, wherein the user interface includes the plurality of second images ([0114] the image selected by the user and the additional automatically selected images are displayed simultaneously; [0020] displaying the subsets of digital images on the soft-copy display together with the selected digital image) and enables selection from the plurality of second images ([0114] the image selected by the user and the additional automatically selected images are displayed simultaneously; [0077] making the images available  include allowing the user to use the data of selected images as a start point for further browsing or for image processing; [0129] displayed images are distributed as a function of their category and strength value allows the user to more easily browse through the collection - thus, enabling selection from the subsets of digital images), and wherein causing the user interface to be displayed includes causing the plurality of second images to be displayed in a particular section of the user interface ([0124]-[0126] fig. 3 shows a display layout of images selected; a spatial direction 302, 303, 304, 305, 306, 307 is allocated to each category of images a selected image belongs to; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed (i.e., plurality of second images displayed in a particular section of the user interface/ around the selected image)), wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section  ([0124]-[0126] fig. 3 shows a display layout of images selected; a spatial direction 302, 303, 304, 305, 306, 307 is allocated to each category of images a selected image belongs to; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L (i.e., first group) having  higher strength value and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image (i.e., first portion of the particular section/ around the selected image); the images 312S (i.e., second group of the plurality of second images) with a lower strength value are more distant and smaller (i.e., second portion)), wherein the first group has a greater degree of match with the one or more first images than the second group ([0124]-[0126] fig. 3 shows a display layout of images selected; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L having  higher strength value (i.e., first group of the plurality of second images having greater degree of match) and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image; the images 312S with a lower strength value (i.e., second group of the plurality of second images) are more distant and smaller ).
However, Fry fails to expressly teach wherein receiving second user input indicative of selection of at least one particular second image of the plurality of second images; in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image; identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic, wherein the one or more third images are identified by matching the at least one third image characteristic with at least one of the one or more first image characteristics and at least one of the one or more second image characteristics; and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images.  
In the same field of endeavor, Canelis teaches a technique for image search and retrieval (see Abstract) wherein receiving second user input indicative of selection of at least one particular second image of the plurality of second images ([0023] performing a search for images in the image database 122 (representing first images), where the images satisfy an initial query, and automatically performing an additional search for images satisfying an updated search query; displaying a result of the initial search query via the GUI, refining the result of the search query by selecting images or objects via the GUI and updating the initial search query accordingly, and displaying the result of the updated search query via the GUI; [0024]-[0025]  the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; the GUI 500 includes a first image 502 of a first object 504; the first image 502 corresponds to a result of a search query (i.e., first input); [0028] the GUI include a set of first images 506, including the first image 502; some or all of the images in the set 506 (equivalent to second images) can correspond to the result of the search query (i.e., based on first input); [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image )); in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image ([0020] causing one or more images corresponding to a result of a search query to be displayed to the user via the GUI 106, receiving user selections of images and objects within the images via the GUI 106, additional images from the image database 122 in accordance with one or more updated search queries, and causing the additional images to be displayed to the user via the GUI 106; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502; [0031] in response to selecting the first image 502, display one or more second images 508 containing content similar to the selected image 502 of cats - thus, determining second image characteristics based on second user input); identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic, wherein the one or more third images are identified by matching the at least one third image characteristic with at least one of the one or more first image characteristics and at least one of the one or more second image characteristics ([0023] performing a search for images in the image database 122 or other suitable storage device, where the images satisfy an initial query, and automatically performing an additional search for images satisfying an updated search query; displaying a result of the initial search query via the GUI, refining the result of the search query by selecting images or objects via the GUI and updating the initial search query accordingly, and displaying the result of the updated search query via the GUI; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502; [0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats (i.e., third image characteristic); GUI 500 is configured to display images in both the set of first images 506 and the set of second images 508 at the same time; any of the images can be selected by the user; [0032] if the original search query included the keyword “table,” (i.e., first image characteristics) and the keyword “cat” is associated with the selected first image 502 (i.e., second image characteristics), then the updated search query can include the keywords “table” and “cat”- thus, the one or more third images is associated with at least one third image characteristic that matches least one of the one or more first image characteristics and at least one of the one or more second image characteristics); and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images ([0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats; GUI 500 is configured to display images in both the set of first images 506 (equivalent to second images) and the set of second images 508 (equivalent to third images) at the same time; any of the images can be selected by the user; [0039] any of the images displayed in the GUI can be selected by the user for further search or retrieval), and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images ([0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image ); [0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats; GUI 500 is configured to display images in both the set of first images 506 and the set of second images 508 at the same time.  See fig. 6 - it shows the middle section of the interface updated to display the images 508/ third images).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein receiving second user input indicative of selection of at least one particular second image of the plurality of second images; in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image; identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic, wherein the one or more third images are identified by matching the at least one third image characteristic with at least one of the one or more first image characteristics and at least one of the one or more second image characteristics; and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images, and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images, as taught by Canelis into Fry.  Doing so would be desirable because identifying objects appearing in an image through automatic detection processes is useful when searching for images that meet certain criteria and it allows for quickly and efficiently find those images meeting specified search criteria (Canelis [0002]).  

As to dependent Claim 9, Fry and Canelis teach all the limitations of Claim 1.  Fry further teaches wherein determining a context of image selection, wherein identifying the one or more second images is based on the context of image selection ([0023] automatically select and display for a user one or more images in addition to a first image that the user has selected himself; select additional images that match as closely as possible to the selection context), wherein the context of image selection is one of: generation of an image-based creation that comprises at least one of an image album, an image collage, a video, or a printed publication; or providing images to a target software application ([0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images (image-based creation) and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. (providing images to a target software)).  

As to dependent Claim 11, Fry and Canelis teach all the limitations of Claim 1.  Canelis further teaches wherein displaying, in the updated user interface, one or more recent images that were captured or received within a particular time period prior to a current time, wherein the one or more first images and the at least one particular second image are displayed in a tray section of the user interface that is distinct from the one or more recent images ([0031] the GUI 500 is configured to display images in both the set of first images 506 and the set of second images 508 at the same time; any of the images displayed in the GUI 500 can be selected by the user;  [0047] FIG. 11 shows another configuration of the GUI 500 of FIG. 5; it includes one or more recently selected images in the region indicated at 526.  See fig. 11 - it shows images in region 506 (representing first images), images in region 508 (representing second images) and images in region 526 (recent images)).  

Regarding Claim 12, Fry teaches a computer-implemented method ([0086] fig. 1 shows image selection method; [0003] the browsing method carried out on a computer) comprising: 
determining context information indicative of a target software application ([0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. (i.e., a target software) - thus, determining context information indicative of a target software application); 
identifying one or more first images in an image library ([0017] receiving a collection of digital images; [0096] the process allows the user to browse through the image collection and allows the user to select images -thus, identifying the images in the image collection); 
causing a user interface to be displayed, wherein the user interface includes the one or more first images and enables selection from the one or more first images ([0096] the process allows the user to browse through the image collection and allows the user to select images; the selection of an image by the user is indicated with reference sign 120; this selection can be made by depressing a selection button, in touching a screen, in clicking on a computer mouse etc.); 
receiving first user input indicative of selection of at least one first image of the one or more first images ([0096] the process allows the user to browse through the image collection and allows the user to select images (i.e., first user input); the selection of an image by the user is indicated with reference sign 120; this selection can be made by depressing a selection button, in touching a screen, in clicking on a computer mouse etc.; [0017] receiving a collection of digital images; [0018] interactively user selecting a digital image using a user interface; [0022] the plurality of images, or image collection stored in a remote, a built in, or a removable memory to which an image processing device has access); 
in response to receiving the first user input, determining one or more first image characteristics of the at least one first image and providing the at least one first image to the target software application (([0110] step 142 of FIG. 1 comprises the automatic selection of additional images; this selection is based upon the user selection 120 of one or several images; [0111] the additionally selected images are taken from the image categories which the user-selected image belongs to; [0019] determining a plurality of subsets of the digital images, wherein each subset shares a common category with the selected digital image; [0030]-[0033] category corresponding to content of the image, geographic location where an image is captured, life experiences such as birthday, party, etc., time- or date-frame.  Identifying and selecting additional images  that shares a common category with the selected image  inherently teaches determining one or more first image characteristics (category corresponding to content of the image, geographic location where an image is captured, life experiences such as birthday, party, etc., time- or date-frame, etc.) of the one or more first images; [0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images (image-based creation) and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. (providing images to a target software)); 
identifying a plurality of second images in the image library, wherein each of the plurality of second images is associated with at least one second image characteristic that matches at least one of the one or more first image characteristics ([0110] step 142 of FIG. 1 comprises the automatic selection of additional images (i.e., plurality of second images); this selection is based upon the user selection 120 of one or several images; [0111] the additionally selected images are taken from the image categories which the user-selected image belongs to; [0019] determining a plurality of subsets of the digital images, wherein each subset shares a common category with the selected digital image; [0023]automatically select and  display for a user one or more images in addition to a first image that the user has selected himself; select additional images that match as closely as possible to the selection context and a deemed user's interest); 
causing the plurality of second images to be displayed in a particular section of the user interface ([0114] the image selected by the user and the additional automatically selected images are displayed simultaneously; [0020] displaying the subsets of digital images on the soft-copy display together with the selected digital image; ([0124]-[0126] fig. 3 shows a display layout of images selected; a spatial direction 302, 303, 304, 305, 306, 307 is allocated to each category of images a selected image belongs to; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed (i.e., plurality of second images displayed in a particular section of the user interface/ around the selected image)), wherein the user interface enables selection from the plurality of second images ([0114] the image selected by the user and the additional automatically selected images are displayed simultaneously; [0077] making the images available  include allowing the user to use the data of selected images as a start point for further browsing or for image processing; [0129] displayed images are distributed as a function of their category and strength value allows the user to more easily browse through the collection - thus, enabling selection from the subsets of digital images), wherein a first group of the plurality of second images is displayed in a first portion of the particular section and a second group of the plurality of second images is displayed in a second portion of the particular section ([0124]-[0126] fig. 3 shows a display layout of images selected; a spatial direction 302, 303, 304, 305, 306, 307 is allocated to each category of images a selected image belongs to; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L (i.e., first group) having  higher strength value and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image (i.e., first portion of the particular section/ around the selected image); the images 312S (i.e., second group of the plurality of second images) with a lower strength value are more distant and smaller (i.e., second portion)), wherein the first group has a greater degree of match with the one or more first images than the second group ([0124]-[0126] fig. 3 shows a display layout of images selected; the image 310 selected by the user is displayed centrally, then around this image the automatically selected additional 312 images are distributed; the additional images 312L having  higher strength value (i.e., first group of the plurality of second images having greater degree of match) and deemed to be more interesting to the user are displayed in a bigger size and are located closer to the user-selected image; the images 312S with a lower strength value (i.e., second group of the plurality of second images) are more distant and smaller). 
However, Fry fails to expressly teach wherein the context information includes one or more images received from the target software application; identifying one or more images based at least in part on matching the context information with image characteristics of the one or more images; receiving second user input indicative of selection of at least one particular second image of the plurality of second images; and in response to receiving the second user input, providing the at least one particular second image to the target software application.  
In the same field of endeavor, Canelis teaches a technique for image search and retrieval (see Abstract) wherein the context information includes one or more images received from the target software application ([0019] the search engine and the image database can be implemented on a back-end server that is remote from the computing device  and in communication with the computing device over a network; the search engine can be configured to search the image database for images that meet specified criteria; [0024]-[0025]  the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface - thus, the context information includes one or more user selected images received from the search engine/ target software application for further search and retrieval); identifying one or more images based at least in part on matching the context information with image characteristics of the one or more images ([0019] the search engine and the image database can be implemented on a back-end server that is remote from the computing device  and in communication with the computing device over a network; the search engine can be configured to search the image database for images that meet specified criteria; [0024]-[0025] the search and retrieval (i.e., identifying one or more images) based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; [0001] image search and retrieval using the attributes of an object appearing in an image (i.e., matching the context information with image characteristics of the one or more images)); receiving second user input indicative of selection of at least one particular second image of the plurality of second images ([0023] performing a search for images in the image database 122 (representing first images), where the images satisfy an initial query, and automatically performing an additional search for images satisfying an updated search query; displaying a result of the initial search query via the GUI, refining the result of the search query by selecting images or objects via the GUI and updating the initial search query accordingly, and displaying the result of the updated search query via the GUI; [0024]-[0025]  the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; the GUI 500 includes a first image 502 of a first object 504; the first image 502 corresponds to a result of a search query (i.e., first input); [0028] the GUI include a set of first images 506, including the first image 502; some or all of the images in the set 506 (equivalent to second images) can correspond to the result of the search query (i.e., based on first input); [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image )); and in response to receiving the second user input, providing the at least one particular second image to the target software application ([0019] the search engine and the image database can be implemented on a back-end server that is remote from the computing device  and in communication with the computing device over a network; the search engine can be configured to search the image database for images that meet specified criteria; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image ); [0031] in response to selecting the first image 502, display one or more second images 508 containing content similar to the selected image 502 of cats - thus, particular second image is provided to the search engine/ target software application in order to retrieve additional related images). 
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the context information includes one or more images received from the target software application; identifying one or more images based at least in part on matching the context information with image characteristics of the one or more images; receiving second user input indicative of selection of at least one particular second image of the plurality of second images; and in response to receiving the second user input, providing the at least one particular second image to the target software application, as taught by Canelis into Fry.  Doing so would be desirable because identifying objects appearing in an image through automatic detection processes is useful when searching for images that meet certain criteria and it allows for quickly and efficiently find those images meeting specified search criteria (Canelis [0002]).  

As to dependent Claim 13, Fry and Canelis teach all the limitations of Claim 12.  Canelis further teaches wherein in response to receiving the second user input, determining one or more second image characteristics of the at least one particular second image ([0020] causing one or more images corresponding to a result of a search query to be displayed to the user via the GUI 106, receiving user selections of images and objects within the images via the GUI 106, additional images from the image database 122 in accordance with one or more updated search queries, and causing the additional images to be displayed to the user via the GUI 106; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502; [0031] in response to selecting the first image 502, display one or more second images 508 containing content similar to the selected image 502 of cats - thus, determining second image characteristics based on second user input); identifying one or more third images in the image library, wherein each of the one or more third images is associated with at least one third image characteristic that matches at least one of the one or more first image characteristics and at least one of the one or more second image characteristics ([0023] performing a search for images in the image database 122 or other suitable storage device, where the images satisfy an initial query, and automatically performing an additional search for images satisfying an updated search query; displaying a result of the initial search query via the GUI, refining the result of the search query by selecting images or objects via the GUI and updating the initial search query accordingly, and displaying the result of the updated search query via the GUI; [0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502; [0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats (i.e., third image characteristic); GUI 500 is configured to display images in both the set of first images 506 and the set of second images 508 at the same time; any of the images can be selected by the user; [0032] if the original search query included the keyword “table,” (i.e., first image characteristics) and the keyword “cat” is associated with the selected first image 502 (i.e., second image characteristics), then the updated search query can include the keywords “table” and “cat”- thus, the one or more third images is associated with at least one third image characteristic that matches least one of the one or more first image characteristics and at least one of the one or more second image characteristics); and causing an updated user interface to be displayed, wherein the updated user interface includes the one or more third images, wherein the updated user interface enables selection from the one or more third images ([0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats; GUI 500 is configured to display images in both the set of first images 506 (equivalent to second images) and the set of second images 508 (equivalent to third images) at the same time; any of the images can be selected by the user; [0039] any of the images displayed in the GUI can be selected by the user for further search or retrieval), and wherein causing the updated user interface to be displayed includes updating the particular section of the user interface to display at least one of the one or more third images ([0030] the configuration of the GUI 500 shown in FIG. 6 results from a selection of the first image 502 (i.e., second input indicative of selection of one particular second image ); [0031] in response to selecting the first image 502, display one or more second images 508 (equivalent to third images) containing content similar to the selected image 502 of cats; GUI 500 is configured to display images in both the set of first images 506 and the set of second images 508 at the same time.  See fig. 6 - it shows the middle section of the interface updated to display the images 508/ third images).  

As to dependent Claim 14, Fry and Canelis teach all the limitations of Claim 12.  Fry further teaches wherein determining the context information includes determining an application type of the target software application, wherein the application type includes an image sharing application ([0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. - thus, determining application type as image sharing application), and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library that meet a quality threshold ([0073] one or more additional images for which the strength value exceeds a threshold may be selected; this threshold can be predetermined).  

Claim 20 is a system claim corresponding to the method claim 1 above and therefore, rejected for the same reasons.  Canelis further teaches system comprising a storage device with instructions stored thereon ([0054] the computing device includes one or more storage devices or non-transitory computer-readable media having encoded thereon one or more computer-executable instructions or software for implementing techniques); and at least one hardware processor configured to access the storage device and configured to perform operations based on the instructions ([0055] the computing device includes at least one processor for executing computer-readable and computer-executable instructions or software stored in the storage device or non-transitory computer-readable media).

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Yamaji (US 2016/0070953 A1).

As to dependent Claim 2, Fry and Canelis teach all the limitations of Claim 1.  However, Fry and Canelis fail to specifically teach wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images.
In the same field of endeavor, Yamaji teaches calculating a degree of relevance between each of a plurality of images on the basis of a person's face, determination results of scenes and objects, GPS information, and a degree of similarity (see Abstract) wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images ([0096] in fig. 6, a selected image (i.e., first image) is displayed in the central portion of a display screen at a double size; a certain number of relevant images are classified into relevant images of first to fifth groups in descending order of a comprehensive degree of relevance, relevant images of the first group are displayed as a list in the vicinity of the selected image located in the central portion, relevant image of the second and third groups are displayed as a list on both side of the relevant images of the first group, and relevant images of the fourth and fifth groups are displayed as a list on both sides of the relevant images of the second and third groups, respectively.  Thus, the first group has a greater degree of match than the rest of the groups/ second group; [0049] The degree-of-relevance calculation unit calculates the degree of relevance between each of a plurality of images on the basis of items such as a person's face captured in the images, determination results of scenes and objects of the images, GPS information (location information) of the images, and the degree of similarity of the images; [0058] when persons captured in two images are the same person, the numbers of faces captured in two images are the same as each other, and the sizes of the faces captured in two images are the same as each other, the degree of relevance is considered to be highest.  See [0059] table 1 - it shows images that have characteristics that match two or more different characteristics of the first image have highest degree of relevance (i.e., first group) and images that have characteristics that match only one characteristic of the first image have lower degree of relevance (i.e., second group).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images, as taught by Yamaji into Fry and Canelis.  Doing so would be desirable because it would allow for automatically extracting a certain number of images from a large number of images and allowing a user to enjoy viewing the images from various viewpoints (Yamaji [0010]).

As to dependent Claim 3, Fry and Canelis teach all the limitations of Claim 1.  However, Fry and Canelis fail to specifically teach wherein the first group includes one or more of the second images that have characteristics that match both an image feature characteristic and a location characteristic of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one of the an image feature characteristic or the location characteristic of the one or more first images.
In the same field of endeavor, Yamaji teaches calculating a degree of relevance between each of a plurality of images on the basis of a person's face, determination results of scenes and objects, GPS information, and a degree of similarity (see Abstract) wherein the first group includes one or more of the second images that have characteristics that match both an image feature characteristic and a location characteristic of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one of the an image feature characteristic or the location characteristic of the one or more first images ([0096] in fig. 6, a selected image (i.e., first image) is displayed in the central portion of a display screen at a double size; a certain number of relevant images are classified into relevant images of first to fifth groups in descending order of a comprehensive degree of relevance, relevant images of the first group are displayed as a list in the vicinity of the selected image located in the central portion, relevant image of the second and third groups are displayed as a list on both side of the relevant images of the first group, and relevant images of the fourth and fifth groups are displayed as a list on both sides of the relevant images of the second and third groups, respectively.  Thus, the first group has a greater degree of match than the rest of the groups/ second group; [0049] The degree-of-relevance calculation unit calculates the degree of relevance between each of a plurality of images on the basis of items such as a person's face captured in the images, determination results of scenes and objects of the images, GPS information (location information) of the images, and the degree of similarity of the images; [0071] when the degree of relevance is calculated on the basis of two or more items of a person's face captured in the images, the determination results of scenes and objects of the images, GPS information of the images, and the degree of similarity of the images, the degree-of-relevance calculation unit 12 calculates, as the degree of relevance, a comprehensive degree of relevance.  Accordingly, when the degree of match is calculated based on person's face captured in the images (i.e., image feature characteristic) and GPS information (location characteristic), the images that have both characteristics matching will have higher degree of relevance (i.e., displayed in first group) and images that have characteristics that match only one of the characteristics will have a lower degree of relevance (i.e., displayed in second group)) .  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the first group includes one or more of the second images that have characteristics that match both an image feature characteristic and a location characteristic of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one of the an image feature characteristic or the location characteristic of the one or more first images , as taught by Yamaji into Fry and Canelis.  Doing so would be desirable because it would allow for automatically extracting a certain number of images from a large number of images and allowing a user to enjoy viewing the images from various viewpoints (Yamaji [0010]).

As to dependent Claim 19, Fry and Canelis teach all the limitations of Claim 12.  However, Fry and Canelis fail to specifically teach wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images.  
In the same field of endeavor, Yamaji teaches calculating a degree of relevance between each of a plurality of images on the basis of a person's face, determination results of scenes and objects, GPS information, and a degree of similarity (see Abstract) wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images ([0096] in fig. 6, a selected image (i.e., first image) is displayed in the central portion of a display screen at a double size; a certain number of relevant images are classified into relevant images of first to fifth groups in descending order of a comprehensive degree of relevance, relevant images of the first group are displayed as a list in the vicinity of the selected image located in the central portion, relevant image of the second and third groups are displayed as a list on both side of the relevant images of the first group, and relevant images of the fourth and fifth groups are displayed as a list on both sides of the relevant images of the second and third groups, respectively.  Thus, the first group has a greater degree of match than the rest of the groups/ second group; [0049] The degree-of-relevance calculation unit calculates the degree of relevance between each of a plurality of images on the basis of items such as a person's face captured in the images, determination results of scenes and objects of the images, GPS information (location information) of the images, and the degree of similarity of the images; [0058] when persons captured in two images are the same person, the numbers of faces captured in two images are the same as each other, and the sizes of the faces captured in two images are the same as each other, the degree of relevance is considered to be highest.  See [0059] table 1 - it shows images that have characteristics that match two or more different characteristics of the first image have highest degree of relevance (i.e., first group) and images that have characteristics that match only one characteristic of the first image have lower degree of relevance (i.e., second group).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the first group includes one or more of the second images that have characteristics that match two or more different characteristics of the one or more first images, and the second group includes one or more of the second images that have characteristics that match only one characteristic of the one or more first images, as taught by Yamaji into Fry and Canelis.  Doing so would be desirable because it would allow for automatically extracting a certain number of images from a large number of images and allowing a user to enjoy viewing the images from various viewpoints (Yamaji [0010]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Yee et al. (US 2015/0161175 A1 hereinafter Yee).

As to dependent Claim 4, Fry and Canelis teach all the limitations of Claim 1.  Canelis further teaches wherein determining one or more characteristics of selected images including the one or more selected first images and the at least one selected particular second image ([0024]-[0025] the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; [0028] the GUI include a set of first images 506, including the first image 502; some or all of the images in the set 506 can correspond to the result of the search query; [0032] if the original search query included the keyword “table,” (i.e., first image characteristics) and the keyword “cat” is associated with the selected first image 502 (i.e., second image characteristics), then the updated search query can include the keywords “table” and “cat”- thus, determining the characteristics of the first image and second image).
However, Fry and Canelis fail to specifically teach wherein determining a suggested selection action associated with the one or more characteristics of the selected images and displaying a corresponding suggested action element in the user interface; and in response to a user selection of the suggested action element, executing the suggested selection action, wherein the suggested selection action automatically selects one or more additional images of the image library that have the one or more characteristics of the selected images.  
In the same field of endeavor, Yee teaches suggesting alternative image queries for individual image query search results (see Abstract) wherein determining a suggested selection action associated with the one or more characteristics of the selected images and displaying a corresponding suggested action element in the user interface ([0034] fig. 2A illustrates an example web page 2000 a of image search results including suggested alternative queries for one of the image search results; the web page includes an original query 2004 a, “soccer,” and a group of image search results 2020, 2050, 2010, 2060, 2040, and 2070 returned from a search engine; [0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result - thus, displaying  suggested action element in the user interface); and in response to a user selection of the suggested action element, executing the suggested selection action, wherein the suggested selection action automatically selects one or more additional images of the image library that have the one or more characteristics of the selected images ([0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result; if a user selects one of the hyperlinks for the suggested alternative queries, the web browser submits the respective alternative query and in response, the search engine generates new image search results for the respective alternative query).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein determining a suggested selection action associated with the one or more characteristics of the selected images and displaying a corresponding suggested action element in the user interface; and in response to a user selection of the suggested action element, executing the suggested selection action, wherein the suggested selection action automatically selects one or more additional images of the image library that have the one or more characteristics of the selected images, as taught by Yee into Fry and Canelis.  Doing so would be desirable because the suggested alternative queries allow a user to navigate through search results to narrow or broaden the subject matter of the search results without the user having to formulate new queries (Yee [0040]).

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Yee et al. (US 2015/0161175 A1 hereinafter Yee) and Kita et al. (US 2013/0177256 A1 hereinafter Kita).

As to dependent Claim 5, Fry and Canelis teach all the limitations of Claim 1.  Canelis further teaches wherein determining one or more characteristics of selected images including the one or more selected first images and the at least one selected particular second image ([0024]-[0025] the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; [0028] the GUI include a set of first images 506, including the first image 502; some or all of the images in the set 506 can correspond to the result of the search query; [0032] if the original search query included the keyword “table,” (i.e., first image characteristics) and the keyword “cat” is associated with the selected first image 502 (i.e., second image characteristics), then the updated search query can include the keywords “table” and “cat”- thus, determining the characteristics of the first image and second image).
However, Fry and Canelis fail to specifically teach wherein determining a suggested action associated with the one or more characteristics of the selected images; displaying a suggested action element in the user interface corresponding to the suggested action; and in response to a user selection of the suggested action element: identifying one or more additional images of the image library that have the one or more characteristics and executing the suggested action. 
In the same field of endeavor, Yee teaches suggesting alternative image queries for individual image query search results (see Abstract) wherein determining a suggested action associated with the one or more characteristics of the selected images ([0034] fig. 2A illustrates an example web page 2000 a of image search results including suggested alternative queries for one of the image search results; the web page includes an original query 2004 a, “soccer,” and a group of image search results 2020, 2050, 2010, 2060, 2040, and 2070 returned from a search engine; [0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries - thus, determining suggested action associated with the characteristics of the selected images); displaying a suggested action element in the user interface corresponding to the suggested action ([0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result - thus, displaying  suggested action element in the user interface); and in response to a user selection of the suggested action element: identifying one or more additional images of the image library that have the one or more characteristics and executing the suggested action  ([0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result; if a user selects one of the hyperlinks for the suggested alternative queries, the web browser submits the respective alternative query and in response, the search engine generates new image search results for the respective alternative query (i.e., identifying additional images that have the one or more characteristics and executing the suggested action)).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein determining a suggested action associated with the one or more characteristics of the selected images; displaying a suggested action element in the user interface corresponding to the suggested action; and in response to a user selection of the suggested action element: identifying one or more additional images of the image library that have the one or more characteristics and executing the suggested action, as taught by Yee into Fry and Canelis.  Doing so would be desirable because the suggested alternative queries allow a user to navigate through search results to narrow or broaden the subject matter of the search results without the user having to formulate new queries (Yee [0040]).
However, Fry, Canelis, and Yee fail to specifically teach wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement of the selected images and the one or more additional images.  
In the same field of endeavor, Kita teaches wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement of the selected images and the one or more additional images ([0074] The instruction receiving unit receives an instruction from the user to execute the blur correction process (i.e., automatic enhancement) through the execution button B1 (i.e., suggested action); [0075] the image processing unit 41 sequentially executes processing of step S2 on all the frames contained in the selected frame group; [0089] the image processing unit calculates a point spread function (PSF), which serves as the parameter of the blur correction routine, based on the first frame of all the frames contained in the selected frame group, and executes the blur correction routine on the first frame using the PSF; also executes the blur correction routine on the frames after the first frame using the same PSF; [0098] the frame based on which the parameter is calculated may be freely designated by the user (i.e., selected image); [0100] the parameter may be calculated from two or more frames; [0092] the extent of blurring of the first frame contained in the selected frame group that has been estimated from the first frame is used to execute the blur correction routine on not only the first frame but also the second and subsequent frames (i.e., the one or more additional images)).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement of the selected images and the one or more additional images, as taught by Kita into Fry, Canelis, and Yee.  Doing so would be desirable because it would reduce computation time taken to execute the same image processing on a plurality of images (Kita [0004]).

As to dependent Claim 6, Fry, Canelis, Yee, and Kita teach all the limitations of Claim 5.  Kita further teaches wherein determining the one or more characteristics of the selected images includes determining that the selected images are blurry ([0012] the extent of blurring is expressed as a point spread function (PSF); [0089] the image processing unit calculates a point spread function (PSF), which serves as the parameter of the blur correction routine, based on the first frame of all the frames contained in the selected frame group (i.e., determining that the image is blurry), and executes the blur correction routine on the first frame using the PSF; also executes the blur correction routine on the frames after the first frame using the same PSF; [0098] the frame based on which the parameter is calculated may be freely designated by the user).  

As to dependent Claim 18, Fry and Canelis teach all the limitations of Claim 12.  Canelis further teaches wherein determining one or more characteristics of selected images including the at least one first image of the one or more first images and the at least one particular second image ([0024]-[0025] the search and retrieval based on a search query provided by a user or automatically generated based on a user input, such as through a search engine interface or an image selection interface; [0028] the GUI include a set of first images 506, including the first image 502; some or all of the images in the set 506 can correspond to the result of the search query; [0032] if the original search query included the keyword “table,” (i.e., first image characteristics) and the keyword “cat” is associated with the selected first image 502 (i.e., second image characteristics), then the updated search query can include the keywords “table” and “cat”- thus, determining the characteristics of the first image and second image).
However, Fry and Canelis fail to specifically teach wherein determining a suggested action associated with the one or more characteristics of the selected images; displaying a suggested action element in the user interface corresponding to the suggested action; and in response to a user selection of the suggested action element: selecting one or more additional images of the image library that have the one or more characteristics of the selected images; and executing the suggested action.
In the same field of endeavor, Yee teaches suggesting alternative image queries for individual image query search results (see Abstract) wherein determining a suggested action associated with the one or more characteristics of the selected images ([0034] fig. 2A illustrates an example web page 2000 a of image search results including suggested alternative queries for one of the image search results; the web page includes an original query 2004 a, “soccer,” and a group of image search results 2020, 2050, 2010, 2060, 2040, and 2070 returned from a search engine; [0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries - thus, determining suggested action associated with the characteristics of the selected images); displaying a suggested action element in the user interface corresponding to the suggested action ([0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result - thus, displaying  suggested action element in the user interface); and in response to a user selection of the suggested action element: selecting one or more additional images of the image library that have the one or more characteristics of the selected images and executing the suggested action ([0036]-[0037] the search system associates each group of suggested alternative queries with the respective image search result so that a user can interact with the respective image search result to invoke a display of the associated group of suggested alternative queries; when a user interacts with an image search result, the web browser displays an overlay or dialog box that includes the suggested alternative queries specific to that image search result; if a user selects one of the hyperlinks for the suggested alternative queries, the web browser submits the respective alternative query and in response, the search engine generates new image search results for the respective alternative query (i.e., identifying additional images that have the one or more characteristics and executing the suggested action)).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein determining a suggested action associated with the one or more characteristics of the selected images; displaying a suggested action element in the user interface corresponding to the suggested action; and in response to a user selection of the suggested action element: selecting one or more additional images of the image library that have the one or more characteristics of the selected images; and executing the suggested action, as taught by Yee into Fry and Canelis.  Doing so would be desirable because the suggested alternative queries allow a user to navigate through search results to narrow or broaden the subject matter of the search results without the user having to formulate new queries (Yee [0040]).
However, Fry, Canelis, and Yee fail to specifically teach wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement on the selected images and the one or more additional images.  
In the same field of endeavor, Kita teaches wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement of the selected images and the one or more additional images ([0074] The instruction receiving unit receives an instruction from the user to execute the blur correction process (i.e., automatic enhancement) through the execution button B1 (i.e., suggested action); [0075] the image processing unit 41 sequentially executes processing of step S2 on all the frames contained in the selected frame group; [0089] the image processing unit calculates a point spread function (PSF), which serves as the parameter of the blur correction routine, based on the first frame of all the frames contained in the selected frame group, and executes the blur correction routine on the first frame using the PSF; also executes the blur correction routine on the frames after the first frame using the same PSF; [0098] the frame based on which the parameter is calculated may be freely designated by the user (i.e., selected image); [0100] the parameter may be calculated from two or more frames; [0092] the extent of blurring of the first frame contained in the selected frame group that has been estimated from the first frame is used to execute the blur correction routine on not only the first frame but also the second and subsequent frames (i.e., the one or more additional images)). 
 It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the suggested action causes deletion of the selected images and the one or more additional images or causes an automatic enhancement of the selected images and the one or more additional images, as taught by Kita into Fry, Canelis, and Yee.  Doing so would be desirable because it would reduce computation time taken to execute the same image processing on a plurality of images (Kita [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Kita et al. (US 2013/0177256 A1 hereinafter Kita).

As to dependent Claim 7, Fry and Canelis teach all the limitations of Claim 1.  However, Fry and Canelis fail to specifically teach wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry, and wherein identifying the plurality of second images includes identifying the plurality of second images based on blurriness of the plurality of second images.  
In the same field of endeavor, Kita teaches wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry ([0012] the extent of blurring is expressed as a point spread function (PSF); [0089] the image processing unit calculates a point spread function (PSF), which serves as the parameter of the blur correction routine, based on the first frame of all the frames contained in the selected frame group (i.e., determining that the image is blurry), and executes the blur correction routine on the first frame using the PSF), and wherein identifying the plurality of second images includes identifying the plurality of second images based on blurriness of the plurality of second images ([0089] the image processing unit calculates a point spread function (PSF), which serves as the parameter of the blur correction routine, based on the first frame of all the frames contained in the selected frame group (i.e., determining that the image is blurry), and executes the blur correction routine on the first frame using the PSF; also executes the blur correction routine on the frames after the first frame using the same PSF; [0092] the extent of blurring of the first frame that has been estimated from the first frame is used to execute the blur correction routine on not only the first frame but also the second and subsequent frames - thus, identifying second images based on blurriness).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein determining the one or more first image characteristics comprises determining that at least one of the one or more first images is blurry, and wherein identifying the plurality of second images includes identifying the plurality of second images based on blurriness of the plurality of second images, as taught by Kita into Fry and Canelis.  Doing so would be desirable because it would reduce computation time taken to execute the same image processing on a plurality of images (Kita [0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Leong et al. (US 2015/0301695 A1 hereinafter Leong).

As to dependent Claim 8, Fry and Canelis teach all the limitations of Claim 1.  Fry further teaches wherein determining the one or more first image characteristics comprises determining a location associated with at least one of the one or more first images ([0019] determining a plurality of subsets of the digital images, wherein each subset shares a common category with the selected digital image; [0023]select additional images that match as closely as possible to the selection context and a deemed user's interest; [0031] category  related to a geographic location where an image is captured or where the user is located; [0046] similarity searching can use logical comparisons based on geographic locations of image capture, image capture time ranges or computed features of semantic contents), and wherein identifying the one or more second images comprises identifying images from the image library that are associated with the location associated with the at least one of the one or more first images ([0023]select additional images that match as closely as possible to the selection context and a deemed user's interest; [0031] category  related to a geographic location where an image is captured or where the user is located; [0046] similarity searching can use logical comparisons based on geographic locations of image capture, image capture time ranges or computed features of semantic contents).  
However, Fry and Canelis fail to specifically teach wherein identifying images with a respective location that is within a threshold distance of the location associated with the at least one of the one or more first images.
In a similar field of endeavor, Leong teaches wherein identifying images with a respective location that is within a threshold distance of the location associated with the at least one of the one or more first images ([0062]-[0063] the user provided with an indication that additional images are available for the particular location associated with the first panoramic image (i.e., first image); the location of the first image determined to correspond to the location of the second image if the two images are within a predetermined distance from one another, such as being within ten feet of one another).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein identifying images with a respective location that is within a threshold distance of the location associated with the at least one of the one or more first images, as taught by Leong into Fry and Canelis.  Doing so would be desirable because it would allow users to view images in sequences, such as in time or space, thereby providing better navigation experience (Leong [0002]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Ptucha et al. (US 2011/0026835 A1 hereinafter Ptucha).

As to dependent Claim 10, Fry and Canelis teach all the limitations of Claim 1.  However, Fry and Canelis fail to specifically teach wherein generating an image album, wherein the image album includes the one or more first images, the at least one particular second image, and the one or more third images or generating an image collage, wherein the image collage includes the one or more first images, the at least one particular second image, and the one or more third images.  
In the same field of endeavor, Ptucha teaches wherein generating an image album, wherein the image album includes the one or more first images, the at least one particular second image, and the one or more third images or generating an image collage, wherein the image collage includes the one or more first images, the at least one particular second image, and the one or more third images ([0138] user identified favorite or primary images (i.e., first images); the template and subset of the favorite images (i.e., second image) automatically selected; if the user approves the template and images and the output step 916 commences (see fig. 9 - output product 916); [0065] user can manually override the system, by designating a different image from his or her collection of images for a particular virtual template window opening (i.e., third image); [0046] the output system rendering image enhanced product such as photo album, or collage).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein generating an image album, wherein the image album includes the one or more first images, the at least one particular second image, and the one or more third images or generating an image collage, wherein the image collage includes the one or more first images, the at least one particular second image, and the one or more third images, as taught by Ptucha into Fry and Canelis.  Doing so would be desirable because customer satisfaction can be improved if the customer can select a favorite image, or several favorite images, to be included in an image enhanced product (Ptucha [0016]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Hieronymus et al. (US 2015/0149454 A1 hereinafter Hieronymus) and Rodriguez et al. (US 2014/0244514 A1 hereinafter Rodriguez).

As to dependent Claim 15, Fry and Canelis teach all the limitations of Claim 12.  Fry further teaches wherein determining the context information includes determining an application type of the target software application ([0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. - thus, determining application type).  
However, Fry and Canelis fail to specifically teach wherein the application type includes a financial application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library, wherein the one or more first images are associated with an image label.  
In the same field of endeavor, Hieronymus teaches methods for determining the most relevant subset of images for an application (see Abstract) wherein  the application type includes a financial application ([0026] the types of applications 114 that use these images range from artistic applications such as creating a composite image or collage, to business applications (equivalent to financial application)), and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library, wherein the one or more first images are associated with an image label ([0010] image preference criteria used to evaluate and select images may be stored in a database that contains multiple instances of image preference criteria that is customized to a specific application for which the images are to be used; [0029] the image preference criteria refers to any kind of attribute, characteristic, or other measure that may be used to evaluate one image as preferred over another image; a subset of these criteria may include metadata attributes associated with an image or embedded into image data; [0008] image preference criteria may include general information about the images such as a name or subject, information found within the image data such as color palette or image size, or image metadata attributes - thus, the images associated with image label).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the application type includes a financial application, and wherein identifying the one or more first images comprises: selecting the one or more first images from the image library, wherein the one or more first images are associated with an image label, as taught by Hieronymus into Fry and Canelis.  Doing so would be desirable because it would allow for finding preferred images based on customer image preference criteria to be done quickly and efficiently (Hieronymus [0011]).  
However, Fry, Canelis, and Hieronymus fail to specifically teach wherein the image label includes one or more of receipt, document, or screenshot.  
In a similar field of endeavor, Rodriguez teaches wherein the image label includes one or more of receipt, document, or screenshot ([0189]- [0190] receipts accessible through virtual wallet; searchable metadata is collected by the virtual wallet; receipt in image form or .pdf format; after search, receipt search results displayed - thus, the receipt images are accessible through virtual wallet/ financial application and the images associated with image labels includes receipts, documents).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the image label includes one or more of receipt, document, or screenshot, as taught by Rodriguez into Fry, Canelis, and Hieronymus.  Doing so would be desirable because it would allow for easily select a desired card/ documents (Rodriguez [0005]), thereby enhancing user convenience.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fry in view of Canelis, further in view of Sawhney et al. (US 2016/0042253 A1 hereinafter Sawhney).

As to dependent Claim 16, Fry and Canelis teach all the limitations of Claim 12.  Fry further teaches wherein determining the context information includes determining an application type of the target software application ([0076] the selected images, i.e. the image selected by the user, and the additional images that are automatically selected by the browsing method are finally made available for further use; this last step include the display of the selected images, the printing of selected images and/or the sending of corresponding images data to a remote device such as a multimedia device, a TV, a digital photo frame, a server, a phone cam, etc. - thus, determining application type).  
However, Fry and Canelis fail to specifically teach wherein the application type includes a messaging application, and wherein determining the context information further includes receiving identification information of participants in a messaging conversation in the messaging application, and wherein identifying the one or more first images comprises: selecting images from the image library that depict at least one of the participants in the messaging conversation.  
In the same field of endeavor, Sawhney teaches wherein the application type includes a messaging application, and wherein determining the context information further includes receiving identification information of participants in a messaging conversation in the messaging application and wherein identifying the one or more first images comprises: selecting images from the image library that depict at least one of the participants in the messaging conversation ([0093] as a user typing a message to a family member or as a social media post, about his or her pet bird, the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message; [0094] the system can extract contextual information from the typed text or related structured data (such as sender, recipient, date, etc.) and incorporate the contextual information into the automatic image search).  
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the application type includes a messaging application, and wherein determining the context information further includes receiving identification information of participants in a messaging conversation in the messaging application and wherein identifying the one or more first images comprises: selecting images from the image library that depict at least one of the participants in the messaging conversation, as taught by Sawhney into Fry and Canelis .  Doing so would be desirable because it would enable the user to easily select one or more of the pictures to include in or attach to the message (Sawhney [0093]), thereby enhancing user convenience.  

As to dependent Claim 17, Fry and Canelis teach all the limitations of Claim 12. However, Fry and Canelis fail to specifically teach wherein determining the context information comprises receiving an application context from the target software application and wherein identifying the one or more first images comprises: determining one or more semantic concepts based on the application context; and selecting the one or more first images, wherein at least one image characteristic of each of the one or more first images matches at least one of the one or more semantic concepts.  
In the same field of endeavor, Sawhney teaches wherein determining the context information comprises receiving an application context from the target software application and wherein identifying the one or more first images comprises: determining one or more semantic concepts based on the application context ([0093] as a user typing a message to a family member or as a social media post, about his or her pet bird (i.e., semantic concept based on application context from the target software application), the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message); and selecting the one or more first images, wherein at least one image characteristic of each of the one or more first images matches at least one of the one or more semantic concepts ([0093] as a user typing a message to a family member or as a social media post, about his or her pet bird (i.e., semantic concept based on application context from the target software application), the system automatically suggests and displays recent pictures of the pet bird, or thumbnail images of the pictures, in a manner that enables the user to easily select one or more of the pictures to include in or attach to the message; [0094] the system can extract contextual information from the typed text or related structured data (such as sender, recipient, date, etc.) and incorporate the contextual information into the automatic image search - thus, selecting images that matches the semantic concepts).    
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein determining the context information comprises receiving an application context from the target software application and wherein identifying the one or more first images comprises: determining one or more semantic concepts based on the application context; and selecting the one or more first images, wherein at least one image characteristic of each of the one or more first images matches at least one of the one or more semantic concepts, as taught by Sawhney into Fry and Canelis.  Doing so would be desirable because it would enable the user to easily select one or more of the pictures to include in or attach to the message (Sawhney [0093]), thereby enhancing user convenience.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Cunningham (US 2013/0238724 A1) teaches the application displays selected images in the image display area 1410 at a larger resolution than the corresponding thumbnails ([0195]); The toolbar 1425 includes a set of GUI items 1450-1454 as well as a settings item 1455. The auto-enhance item 1450 automatically performs enhancement edits to an image (e.g., removing apparent red-eye, balancing color, etc.) ([0204]); the image viewing, editing, and organization application of some embodiments can display all images that are similar to a selected image according to a particular set of criteria. When a user selects an image in a third manner (e.g., via a double tap on a touchscreen, a double-click, etc.), the application compares all images in a collection of associated images (e.g., the images whose thumbnails are eligible for display in the thumbnail display area) to the selected image, and identifies which of the images are within a threshold similarity to the selected image according to the particular set of criteria ([0012]); the third stage 330 illustrates that the application has identified images similar to the selected image 340 and displayed the identified images 345 and 350 in the image display area 315. Furthermore, the corresponding thumbnails 335, 355, and 360 are all selected in the thumbnail display area 305 ([0142]) . 
Edwin et al. (US 2016/0027151 A1) teaches wherein automatically correcting a blemish in a collection of images. In an exemplary embodiment, a user selects an area of a displayed image that contains a blemish which the user seeks to remove. The selected area acts as a hint from which a spot pattern representing the blemish can be automatically detected. In addition, a context pattern representing a context in which the blemish occurs in the image is identified. The user is presented with a preview of the image that includes an automatic correction applied to the spot patterns ([0017]); the user interface 165 for the image correction service 121 then presents other images 401 a-c found to have a spot pattern 405 within a context pattern similar to the corresponding spot pattern and context pattern of the originally selected image ([0036]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REJI KARTHOLY/Examiner, Art Unit 2143